420 F.2d 376
Jimmie O. WOOTEN, Petitioner-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 19469.
United States Court of Appeals Sixth Circuit.
Jan. 30, 1970.

Thomas O. Helton (Court Appointed), Chattanooga, Tenn., Stophel, Caldwell & Heggie, Chattanooga, Tenn., of counsel, for appellant.
W. Thomas Dillard, Asst. U.S. Atty., Chattanooga, Tenn., John L. Bowers, Jr., U.S. Atty., Knoxville, Tenn., on brief for appellee.
Before PHILLIPS, Chief Judge, and CELEBREZZE and McCREE, Circuit judges.
PER CURIAM.


1
This appeal is from the denial of Jimmie O. Wooten's motion to vacate sentence under 28 U.S.C. Sec. 2255.  Wooten was convicted on five counts involving transportation of stolen motor vehicles in interstate commerce in violation of 18 U.S.C. Secs. 2312 and 2313 and conspiracy in violation of 18 U.S.C. Sec. 371.  Wooten was sentenced to five years on the conspiracy count and two years each on the four substantive counts, the sentences to run consecutively.


2
In the District Court he moved to vacate sentence on two substantive counts, relying upon Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476.  In this Court Wooten seeks relief as to an additional substantive count not considered by the District Court.


3
We conclude that the Bruton rule is not controlling in the present case for the reasons stated in the opinion of District Judge Frank W. Wilson, reported at 307 F. Supp. 80.  The judgment of the District Court is affirmed.


4
Appreciation is expressed to Mr. Thomas O. Helton of the Chattanooga bar for his services as court-appointed counsel for appellant on this appeal.